DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 02/03/2022 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitations “a sieve size of 6-30” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087).
Regarding claim 1, Daluise et al. teaches an artificial turf system (par. [0012], Fig. 1) comprising a base (Fig. 1, element 12, par. [0026]), a backing located on the base (Fig. 1, element 14), the backing comprising grass-like fibers extending upwardly thereform (Fig. 1, element 16), a particulate infill residing between the grass-like fibers and providing support hereto. (Fig. 1, element 18, par. [0026]). The particulate infill disclose in Daluise et al. includes treated walnut shell particles with an antimicrobial agent. (par. [0030]).
Daluise et al. does not teach that the walnut shells are treated to remove tree nut allergies therefrom.
Brunet et al. teaches food materials that are high in allergens such that the allergens are substantially removed thereform (par. [0010]-[0012], [0014]). Brunet et al. teaches that examples of materials having allergens include walnut (par. [0003]) and that the frequency of food allergies is increasing over the years. (par. [0002]).
It would have been obvious to one of ordinary skill in the art to treat the walnut shells disclosed in Daluise et al. to remove allergens present therein.
One of ordinary skill in the art would have found it obvious to remove the allergens in the walnut shells to prevent people in contact with the turf material from adversely reacting to the walnut shell infill therein.

Regarding claim 6, the infill particles are sieve size in the range of 8 to 50. (par. [0018]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087), further in view of Shimp et al. (U.S. Pat. No. 3,481,257).
Daluise and Brunet et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 2 and 4, Daluise et al. does not teach a mixture of English and Black walnut shell particles.
Shimp et al. teaches a method of improving the wear resistance of floors which are subjected to compressive loads wherein the floor contains an epoxy system containing walnut shell filler materials therein. (col. 1, lines 58-62). Shimp et al. teaches that the walnut shell filler materials include Black and English walnut shells which may be used in combination. (col. 3, lines 1-10).
It would have been obvious to one of ordinary skill in the art to use combinations of black and English walnut shells in Daluise et al.
One of ordinary skill in the art would have found it obvious to use mixture of walnut shells in order to obtain a desirable wear resistance to the turf material while also adjusting the hue and color of the artificial turf to mimic the color of grass in a dirt medium.

Regarding claim 3, while Shimp et al. does not provide the relative amounts of black and English walnuts usable together, one of ordinary skill in the art would have found it obvious to optimize the relative amounts thereof. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II). One of ordinary skill in the art would thus have been motivated to optimize the relative ratios of the .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087) and Shimp et al. (U.S. Pat. No. 3,481,257), further in view of Horio et al. (U.S. App. Pub. No. 2009/0286017).
Daluise, Brunet and Shimp et al. are relied upon as described in the rejection of claim 4, above.
Daluise et al. does not teach that the walnut shells are at least partially coated with a green pigment.
Horio et al. teaches an artificial grass granulated infill material for use in an artificial grass structure. (Abstract). Horio et al. teaches coloring the granules of the infill material a green or brown color in order to improve the similarity with the ground or artificial grass but also to prevent buildup of heat by absorbing sunlight. (par. [0051]).
It would have been obvious to one of ordinary skill in the art to color the walnut shell infill of Daluise et al. a green color.
One of ordinary skill in the art would have found it obvious to color the walnut shell infill a green material to improve the similarity with the ground and grass and prevent heat buildup, as taught in Horio et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daluise et al. (U.S. App. Pub. No. 20100055461) in view of Brunet et al. (U.S. App. Pub. No. 2015/0024087), further in view of Motz et al. (U.S. Pat. No. 6,800,339).
Daluise and Brunet et al. are relied upon as described in the rejection of claim 1, above.
Daluise et al. does not teach the use of sand particles as a sublayer beneath a top layer of particulate infill.
Motz et al. teaches a filled synthetic turf with a ballast layer underneath a layer of resilient particles. (Abstract). Motz et al. teaches that the ballast layer includes sand or gravel particles which are selected for a desired degree of shock absorption. (col. 4, lines 8-32).
It would have been obvious to one of ordinary skill in the art to provide a subsurface layer beneath the infill layer of Daluise et al., the subsurface layer containing sand.
One of ordinary skill in the art would have found it obvious to include a subsurface sand layer in the artificial turf material in order to improve the shock absorbing properties thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/12/2022